EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Attorney Scott Waite on 8/24/2022.
In claims: Please replace current amendment for claims with below amendment:



















1. (Previously presented) A method, comprising: 
providing, by a block storage service, block-level storage to a plurality of distinct computing instances for a plurality of distinct users; and 
for each instance of one or more instances of the plurality of distinct computing instances:
determining, by one or more processors, respective information about data being stored in the block storage service for a respective computing instance of the plurality of distinct computing instances; 
selecting, based at least in part on the respective information about data being stored in the block storage service, a block storage transaction enhancement that improves a data storage operation for the data being stored in the block storage service for the respective computing instance; 
performing, by the block storage service, the block storage transaction enhancement with respect to the data storage operation for the data being stored in the block storage service, wherein the block storage transaction enhancement is performed for an item of the data for multiple storage operations; 
measuring, by the one or more processors, an effectiveness of the selected block storage transaction enhancement; and 
responsive to determining that the effectiveness of the selected block storage transaction enhancement falls below a threshold, cancelling, by the one or more processors, the selected block storage transaction enhancement for the item of the data.  

2. (Currently Amended) The method of claim 1, wherein the determining the respective information about the data being stored in the block storage service further comprises receiving, by the block storage service, an item of the respective information about the data being stored in the block storage service in a configuration request from a respective user of the plurality of distinct users through a service interface.  

3. (Previously presented) The method of claim 1, further comprising: monitoring metadata associated with one or more block data transaction instructions; and interpreting the metadata to determine the information about the data being stored in the block storage service, wherein the information about the data being stored in the block storage service includes a characteristic of a block data transaction instruction. 
 
4. (Original) The method of claim 1, further comprising: monitoring metadata associated with one or more block data transaction instructions; and interpreting the metadata to determine the information about the data being stored in the block storage service, wherein the information about the data being stored in the block storage service includes a characteristic of a volume associated with the data.  

5. (Previously presented) The method of claim 2, wherein said receiving the respective information about the data being stored in the block storage service further comprises receiving in a block data transaction instruction the information about the data being stored in the block storage service.  

6. (Original) The method of claim 1, wherein said performing, by the block storage service, the selected block storage transaction enhancement further comprises storing in a physically contiguous arrangement a series of data blocks associated with a logical data structure defined by a file system.  

7. (Previously presented) The method of claim 1, further comprising: determining an expected read pattern for the data being stored in the block storage service; wherein said performing, by the block storage service, the selected block storage transaction enhancement further comprises storing in a physically contiguous arrangement a series of data blocks predicted by the expected read pattern to be read consecutively.  

8. (Canceled)  
9. (Canceled)  

10. (Previously presented) The method of claim 1, further comprising: selecting a different block storage transaction enhancement by analyzing one or more block data transaction instructions and the effectiveness of the selected block storage transaction enhancement; and executing, by the block storage service, the different block storage transaction enhancement.  

11. (Currently Amended) A system, comprising: 
one or more computers configured to implement a block storage service, wherein the block storage service comprises: 
a block-level storage for storing data from a plurality of distinct computing instances for a plurality of distinct users; 
a service interface configured to receive, from users of the plurality of distinct users, one or more block data transaction instructions; and 
a block storage enhancement function for: 
determining, based on the one or more block data transaction instructions received via the service interface, information about the data being stored by the block storage service;
 selecting, based on the information about the data being stored by the block storage service, one or more block storage enhancements that improve a data storage operation by the block-level storage to the data being stored by the block storage service; 
performing the one or more block storage enhancements with respect to the data storage operation on the data being stored by the block storage service, wherein the one or more block storage enhancements are performed for an item of the data for multiple storage operations; 
measuring an effectiveness of the one or more selected block storage enhancements; and
 responsive to determining that the effectiveness of the one or more selected block storage enhancements fall below a threshold, cancelling the one or more selected block storage enhancements for the item of the data.  

12. (Original) The system of claim 11, wherein the block storage enhancement function further comprises a function for determining the information about the data being stored by the block storage service based on: volume formats of respective ones of one or more volumes in the block storage service, or content of selected ones of the one or more block data transaction instructions received by the block storage service for the respective ones of the one or more volumes in the block storage service.  

13. (Previously presented) The system of claim 12, wherein: said service interface configured to receive the one or more block data transaction instructions further comprises a configuration interface configured to receive a configuration request from one of the plurality of distinct users indicating a purpose of one of the one or more volumes in the block storage service that is associated with one of the plurality of distinct computing instances; and said information includes the purpose of the one of the one or more volumes.  

14. (Original) The system of claim 11, further comprising an application programming interface for extracting from the one or more block data transaction instructions one or more block storage data characterizations embedded by one or more of a plurality of operating systems associated with respective ones of the plurality of distinct computing instances.  

15. (Original) The system of claim 11, further comprising a read prediction function for determining expected read patterns based on the information about the data being stored by the block storage service.  

16. (Original) The system of claim 15, further comprising a cache memory for storing data blocks read from one or more volumes in the block storage service in response to having been determined, based on the expected read patterns, to be a likely future read by one of the plurality of distinct computing instances.  

17. (Original) The system of claim 15, further comprising a cache memory for storing data blocks written to the block storage service and having been determined, based on the expected read patterns, to be a likely future read by one of the plurality of distinct computing instances.  

18. (Original) The system of claim 11, further comprising a storage encryption function for, based on the information about the data being stored by the block storage service, encrypting and storing data blocks written to one or more volumes in the block storage service.  

19. (Original) The system of Claim 11, further comprising a storage compression function for, based on the information about the data being stored by the block storage service, compressing and storing data blocks written to one or more volumes in the block storage service.  

20. (Currently Amended) The system of claim 11, further comprising: a plurality of independent storage units; a storage replication function for, based on the information about the data being stored by the block storage service, storing on each independent storage unit of the plurality of independent storage units a copy of one or more data blocks expected to be a subject of frequently repeated read requests by one of the plurality of distinct computing instances.  

21. - 33. (Canceled) 













Allowable Subject Matter
Claims 1-7, 10-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
for each distinct computing instance of one or more of the plurality of distinct computing instances: determining, by a computer, respective information about data being stored in the block storage service for a respective computing instance of the plurality of distinct computing instances; selecting, based at least in part on the respective information about data being stored in the block storage service, a block storage transaction enhancement that improves a data storage operation for the data being stored in the block storage service for the respective computing instance; performing, by the block storage service, the block storage transaction enhancement with respect to the data storage operation for the data being stored in the block storage service, wherein the block storage transaction enhancement is performed for an item of the data for multiple storage operations; measuring, by the computer, an effectiveness of the selected block storage transaction enhancement; and responsive to determining that the effectiveness of the selected block storage transaction enhancement falls below a threshold, cancelling, by the computer, the selected block storage transaction enhancement for the item of the data (in claim 1); and
a service interface configured to receive, from users of the plurality of distinct users, one or more block data transaction instructions; and a block storage enhancement function for: determining, based on the one or more block data transaction instructions received via the service interface, information about the data being stored by the block storage service;  selecting, based on the information about the data being stored by the block storage service, one or more block storage enhancements that improve a data storage operation by the block-level storage to the data being stored by the block storage service; performing the one or more block storage enhancements with respect to the data storage operation on the data being stored by the block storage service, wherein the one or more block storage enhancements are performed for an item of the data for multiple storage operations; measuring an effectiveness of the one or more selected block storage enhancements; and  responsive to determining that the effectiveness of the one or more selected block storage enhancements fall below a threshold, cancelling the one or more selected block storage enhancements for the item of the data (in claim 11).












Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAM-Y T TRUONG whose telephone number is (571)272-4042. The examiner can normally be reached (571) 272 4042.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on (571) 272 4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CAM Y T TRUONG/Primary Examiner, Art Unit 2169